DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 07/13/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  


Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/13/2022 has been entered. An action on the RCE follows. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 19, 22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzwarth et al (US 2009/0274418 A1; hereafter Holzwarth).


    PNG
    media_image1.png
    415
    749
    media_image1.png
    Greyscale

Regarding claim 1, Holzwarth discloses a semiconductor device ( Fig 1F) comprising
a cavity in a substrate ( Fig 1F, substrate 100,Para [ 0041])  and a hard mask ( element 170, Para [ 0056]) over the substrate (100), the cavity exposing a surface of the substrate (100) and underlying no more than one opening ( recess 160, Para [ 0056]) in the hard mask (170), wherein the cavity is wider than it is deep ( Fig 1F) and comprises a first portion with first cavity walls ( annotated first arrow top) under the hard mask ( 170) that extend to a first depth  (annotated first arrow top), a second portion  ( annotated first arrow middle) with second cavity walls under the hard mask (170) that extend to a second depth (annotated first arrow middle), and a third portion (annotated first arrow bottom) with third cavity walls under the hard mask  (170) and the one opening (160), the third cavity walls extending to a third depth (annotated first arrow bottom), wherein the third depth ( annotated first arrow bottom) is greater than the second depth ( annotated first arrow middle) and the second depth ( annotated first arrow middle) is greater than the first depth ( annotated first arrow top) and wherein the first portion ( annotated first arrow top) is wider than the second portion ( annotated first arrow middle) and the second portion ( annotated first arrow middle) is wider than the third portion ( annotated first arrow bottom).

Regarding claim 19, Holzwarth discloses a semiconductor device ( Fig 1F) comprising a cavity (  recess 160, Para [ 0056]) in a substrate ( substrate 100, Para [ 0041]) and a hard mask ( element 170) over the substrate (100), wherein: the cavity extends to a surface of the substrate (100) underlying the cavity (160); the cavity extends (160) to the hard mask (170); the cavity (160) underlies no more than one opening ( Fig 1F) in the hard mask (170); the cavity (160) is wider than it is deep ( Fig 1F); and the surface of the substrate (100) in the cavity extends from the hard mask (170) at a first lateral distance from the one opening to a first lateral portion at a first depth (annotated first arrow top) and from the first lateral portion at a second lateral distance from the one opening to a second depth (annotated first arrow middle), the second depth being deeper (annotated first arrow middle) than the first depth (annotated first arrow top) and the first lateral distance being greater than the second lateral distance (annotated first arrow top), wherein the hard mask (170) extends entirely over the first lateral portion ( Fig 1F).

 
  
Regarding claim 22, Holzwarth discloses the semiconductor device of claim 19, Holzwarth further discloses wherein a width of the cavity is greater than a width of the opening (Fig 1F).  
 
Regarding claim 24, Holzwarth discloses the semiconductor device of claim 1, Holzwarth further discloses wherein a width of the cavity is greater than a width of the opening (Fig 1F).  

Regarding claim 25, Holzwarth discloses the semiconductor device of claim 1, Holzwarth further discloses wherein a width of the cavity at the second cavity walls is greater than a width of the opening (Fig 1F) and a width of the cavity at the first cavity walls is greater than the width of the cavity at the second cavity walls (Fig 1F).
  
Regarding claim 26, Holzwarth discloses the semiconductor device of claim 1, Holzwarth further discloses wherein a width of the cavity at the third cavity walls is greater than a width of the opening ( Fig 1F), a width of the cavity at the second cavity walls is greater than the width of the cavity at the third cavity walls ( Fig 1F), and a width of the cavity at the first cavity walls is greater than the width of the cavity at the second cavity walls ( Fig 1F). 
 
Regarding claim 27, Holzwarth discloses the semiconductor device of claim 1, Holzwarth further discloses wherein the first cavity ( recess160) walls extend under the hard mask layer (170) further from the opening than the second cavity walls ( Fig 1F), and the second cavity walls extend further under the hard mask layer (170) from the opening than the third cavity walls ( Fig 1F).

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Holzwarth et al (US 2009/0274418 A1; hereafter Holzwarth) in view of Shichi et al (US 2010/0087044 A1; hereafter Shichi)

Regarding claim 2, Holzwarth disclose the semiconductor device of claim 1, but Holzwarth does not disclose explicitly wherein the substrate is single crystal silicon. 
In a similar field of endeavor, Shichi discloses wherein the substrate is single crystal silicon germanium (Para [0036]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Holzwarth in light of Shichi teaching “wherein the substrate is single crystal silicon germanium (Para [0036])” for further advantages such as provide better support with high reliability and improve device performance.

Regarding claim 3, Holzwarth disclose the semiconductor device of claim 1, but Holzwarth does not disclose explicitly wherein the substrate is single crystal silicon germanium.
In a similar field of endeavor, Shichi discloses wherein the substrate is single crystal silicon germanium (Para [0036]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Holzwarth in light of Shichi teaching “wherein the substrate is single crystal silicon germanium (Para [0036])” for further advantages such as provide better support with high reliability and improve device performance.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holzwarth et al (US 2009/0274418 A1; hereafter Holzwarth) in view of Li et al (US 2011/0214719 A1; hereafter Li)

Regarding claim 5, Holzwarth disclose the semiconductor device of claim 1, but Holzwarth does not disclose explicitly wherein the hard mask comprises a layer of silicon nitride overlying a layer of silicon dioxide.
In a similar field of endeavor, Li discloses wherein the hard mask (hardmask 230/232) comprises a layer of silicon nitride (232, Para [ 0015]) overlying a layer of silicon dioxide (230, Para [ 0015]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Holzwarth in light of Li teaching “a substrate of single crystal silicon (Para [0037]) and wherein the cavity is at least twice as wide as it is deep (Fig 3, trench 306, Para [ 0038])” for further advantages such as  higher reliability and protect the semiconductor structure.

Regarding claim 15, Holzwarth disclose a semiconductor device ( Fig 1F) comprising: a substrate ( substrate 100, Para [ 0041]); a layer (  element 170, Para [ 0056]) over the substrate (100); a cavity ( recess 160, Para [ 0056]) in the substrate (100) under no more than one opening in the layer (170), wherein walls of the cavity (160) extend from a surface of the substrate (100) to a first lateral surface at a first depth  ( annotated first arrow top)  and from the first lateral surface to a second depth  ( annotated first arrow middle)  under the one opening, the second depth  ( annotated first arrow middle)  being greater than the first depth  ( annotated first arrow top), wherein the entire first lateral surface extends under the layer ( Fig 1F).
But Holzwarth does not disclose explicitly a substrate of single crystal silicon and wherein the cavity is at least twice as wide as it is deep.
In a similar field of endeavor, Li discloses a substrate of single crystal silicon (Para [0037]) and wherein the cavity is at least twice as wide as it is deep (Fig 3, trench 306, Para [ 0038]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Holzwarth in light of Li teaching “a substrate of single crystal silicon (Para [0037]) and wherein the cavity is at least twice as wide as it is deep (Fig 3, trench 306, Para [ 0038])” for further advantages such as provide better support with high reliability and improve device performance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898